Citation Nr: 0201967	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  01-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether an overpayment of VA Section 306 pension benefits was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to August 
1948.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2001 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that terminated the veteran's VA pension benefits 
effective May 23, 2000.   


FINDINGS OF FACT

1.  In February 1995, the veteran's VA Section 306 pension 
award was reinstated, effective in November 1994.   

2.  Information received by the RO in August 2000 revealed 
that the veteran had been incarcerated on March 23, 2000 
after conviction of a felony, and was sentenced to ninety-six 
months imprisonment. 

3.  In January 2001 the RO terminated the veteran's pension 
benefits effective May 23, 2000, thus creating an overpayment 
of benefits.


CONCLUSION OF LAW

The overpayment of VA Section 306 pension benefits, in the 
amount representing benefits paid for the period May 23, 
2000, to January 2001, was properly created and assessed 
against the veteran.  38 U.S.C.A. § 1505 (West 1991); 
38 C.F.R. § 3.666 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The relevant evidence 
to review is already of record, and the veteran does not 
claim otherwise.  In any event, the veteran and his 
representative were issued a Statement of the Case in June 
2001, and this document provided adequate notification of the 
information necessary to substantiate the claim.  

For historical purposes, the Board notes that the veteran was 
awarded Section 306 pension benefits from May 1973, and that 
in September 1993, these benefits were terminated effective 
December 14, 1989, because the RO discovered that the veteran 
was incarcerated in Texas beginning in October 1989.  
Ultimately, by a May 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the RO, recovery of 
the overpayment created by the termination of pension 
benefits was waived.  

Prior to this decision, specifically in February 1995, the 
veteran's Section 306 pension benefits were reinstated 
effective November 19, 1994, as the RO learned that he had 
been released from prison on that date.  It is pointed out 
that attached to the award letter was a copy of VA Form 21-
8768 (Disability and Pension Award Attachment) which informed 
that the veteran that incarceration in excess of 60 days 
would result in a discontinuance of pension (presumably, 
given his prior history in this regard noted above, the 
veteran was well aware of this provision).  

In this regard, the Board notes that no VA pension shall be 
paid to an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony for any part of the period beginning sixty-one 
days after such imprisonment.  38 U.S.C.A. § 1505(a) (West 
1991); 38 C.F.R. § 3.666 (2001).  

A "computer match" conducted by the RO in June 2000 revealed 
that the veteran was again incarcerated, this time in Butner, 
North Carolina, and that the "computation date of current 
sentence" was May 10, 2000.  Based on this information, the 
RO, in July 2000, sent a letter to the Federal Prison Camp in 
Butner to essentially confirm this information prior to 
taking further action.  Two copies were sent to the veteran's 
representative.  

In August 2000, the RO received a copy of VA Form 21-4193 (a 
notice of incarceration) signed by a Case Manager from the 
Federal Bureau of Prisons in Butner, North Carolina, wherein 
it was indicated that the veteran was actually incarcerated 
on March 23, 2000, following conviction of a felony, and that 
he was sentenced to ninety-six months in prison.  Thereafter, 
in an August 2000 letter to the veteran, the RO proposed to 
stop payments of his pension benefits effective May 23, 2000.   

In January 2001, the RO terminated the veteran's pension 
effective May 23, 2000, and this action created an 
overpayment of just under $700.  The veteran claims that this 
overpayment was not properly created.  In his notice of 
disagreement received in March 2001 he claims that he was 
told that because of substantial assistance rendered to the 
government, his benefits were not going to be affected.  The 
Board notes that this allegation is unsubstantiated and that 
in any event, nowhere in VA law and regulations are such 
things addressed.  The Board would have no jurisdiction to 
rule on such matters even if substantiated.  

In his August 2001 substantive appeal, the veteran contends 
that he was not incarcerated until May 10, 2000, and that as 
such, monthly pension payments of $96 should have been made 
until July 1, 2000 (and hence the overpayment should be 
reduced by that combined amount).  Regarding this contention, 
the Board points out that, as noted above, the signed VA form 
received from Federal Bureau of Prisons clarified that the 
veteran was in fact incarcerated on March 23, 2000.  The 
Board gives more weight and credibility to this objective, 
and presumably, unbiased evidence regarding the date of 
incarceration than it does the veteran's contention, which 
was apparently based on the information initially gathered by 
the RO (i.e. prior to clarification).  

Finally, the veteran also contends, in the substantive 
appeal, that his spouse is entitled to receive his pension 
benefits during his incarceration.  This contention is 
correct, if certain qualifications are met.  See 38 C.F.R. 
§ 3.666(a) (2001).  However, to date no such claim has been 
received (and certainly not within a year of May 2000, which 
may have offset some of the overpayment), and such would not 
have an effect on the particular issue before the Board in 
this matter.  

The bottom line in this case is that the preponderance of the 
evidence demonstrates that the veteran was incarcerated on 
March 23, 2000, after being convicted of a felony, and was 
sentenced to ninety-six months in prison.  As such, his 
Section 306 pension benefits were appropriately, 
retroactively, terminated effective May 23, 2000.  As such, 
the overpayment, representing benefits paid from then until 
January 2001, was properly created.  The appeal is denied.  


ORDER

The appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

